UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 22, 2012 RenaissanceRe Holdings Ltd. (Exact name of registrant as specified in its charter) Bermuda 001-14428 98-014-1974 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Renaissance House 12 Crow Lane, Pembroke Bermuda HM 19 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(441) 295-4513 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07Submission of Matters to a Vote of Security Holders. The 2012 Annual General Meeting of Shareholders (the “Annual Meeting”) of RenaissanceRe Holdings Ltd. (the “Company”) was held on Tuesday, May 22, 2012 in Pembroke, Bermuda.As of March 26, 2012, the record date for the Annual Meeting, there were 51,765,197 shares of common stock issued and outstanding.A quorum of 45,594,172 shares of common stock was present or represented at the Annual Meeting. Each of the proposals described in the Company's definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on April 12, 2012 (the “Proxy Statement”), was approved. The final results of the proposals are as follows: 1. Shareholders elected each of the Company’s three nominees for director to serve a term of three years to expire at the 2015 Annual Meeting of Shareholders or until their successors are duly elected and qualified, as set forth below: Name Votes For Votes Withheld Thomas A. Cooper Neill A. Currie W. James MacGinnitie There were 1,712,980 Broker Non-Votes for the directors. 2. Shareholders approved an advisory vote on the compensation of the Company’s named executive officers, as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 3. Shareholders appointed the firm of Ernst& Young Ltd. as the Company’s independent registered public accounting firm for the 2012 fiscal year until the Company’s 2013 Annual Meeting and referred the determination of Ernst & Young Ltd.’s remuneration to the Company’s Board of Directors, as set forth below: Votes For Votes Against Abstentions - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RENAISSANCERE HOLDINGS LTD. Date: May 23, 2012 By: /s/ Stephen H. Weinstein Name: Stephen H. Weinstein Title: SVP, General Counsel & Corporate Secretary - 3 -
